DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Rejection of Claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Loeffler (US 6673620) have been maintained in light of applicants amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeffler (US 6673620).
Regarding claim 1, Loeffler teaches a slide apparatus a mounting surface (7) configured to retain a substrate (9); a closure body (1) configured to retain a cover member (3); and a heater (7) configured to vary a temperature of a reaction chamber, 
Regarding claim 2, the cover member (3) retained in the closure body (1).
Regarding claim 3, wherein the cover member (3) comprises a first side: a second side opposing the first side; a void on the first side, the void forming a reaction chamber when the cover member (3) contacts a substrate (9); and at least one notch (refer to figure 1); and a coupling means (4a and 4b) for releasably coupling the cover member with a closure body of the sample processing assembly, wherein the cover member (3) is configured for releasable engagement with the closure body (1) and the at least one notch is shaped to cooperate with a corresponding protrusion on one of a mounting surface of the slide staining assembly and the closure body such that when in use, the notch and protrusion guide the cover member into position in the assembly to form the reaction chamber with the substrate.  (Refer to Figure 4)
Regarding claim 4, wherein the cover member (3) is manufactured at least in part from a material selected from the group including: polycarbonate, polyoxymethylene (acetal), polyether ether ketone (PEEK), polyethylenes including high density 
Regarding claim 5, the cover member (3) comprises at least one biasing arm (tabs) configured such that when in use in the slide storing assembly, the biasing arm abuts a reference member on the closure body and, during final closure of the closure body, urges the cover member toward the protrusion on the assembly.
Regarding claim 6, the cover member (3) comprises a tab for releasing the coupling means.  (Refer to Figure 1)
Regarding claim 7, wherein the coupling means is adapted for slidable coupling of the cover member and the closure body.  This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 1) from that of the prior art. Since claim 1, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Regarding claim 9, the cover member (1) further comprises a reservoir configured to receive and store a quantity of fluid sufficient for a plurality of treatment steps, and a fluid inlet port for ingress of fluid from the reservoir into the reaction chamber.
Regarding claim 10, wherein the reservoir includes an inclined internal wall configured to direct fluid into the fluid inlet port.  (Refer to Figure 4)
Regarding claim 11, thicker wall portions are located more distal of the void than are thinner wall portions. (Refer to Figure 4)
Regarding claim 12, the cover member (1 and 3) comprises a fluid flow port for fluid communication between the reaction chamber and a fluid source couplable with the fluid flow port.
Regarding claim 13, at least one first guide configured to limit movement of the substrate in at least a first direction during mounting of the substrate on the mounting surface.  (Refer to Figure 6)
Regarding claim 14, wherein the at least one first guide is a protrusion on the mounting surface.  (Refer to Figure 6)
Regarding claim 15, further comprising at least one of: a closing biasing means (15) configured to apply a biasing force such that the closure body is biased in the substantially closed position, and an opening biasing means configured to apply an opening biasing force.

Regarding claim 17, a force distribution member (13) configured to distribute a force applied to the closure body.
Regarding claim 18, wherein the closure body (1) includes a first fluid flow path (19 and 21) configured for fluid communication with a fluid port in the cover member when retained by the closure body, and wherein in use the first flow path permits fluid transfer between the reaction chamber and a fluid source associated with the sample processing assembly.  (Refer to Figure 4)
Regarding claim 19, wherein the heater (7) is mounted to the mounting surface.
Regarding claim 20, at least one recess in the mounting surface and arranged co-linearly with at least part of an interior wall of the cover member when retained by the closure body in the substantially closed position, wherein the at least one recess is configured to facilitate cleaning of a reagent from at least part of the cover member wall.  (Refer to Figure 6)
Response to Arguments
Applicant's arguments filed on 11/17/2021 have been fully considered but they are not persuasive. Applicants argue that Loeffler fails to teach wherein the closure body is further configured to, at the open positon, retain a latching onto of the cover member in a manner in which the cover member is both removed from the substrate and is also releasably attachable to the closure body.  It is the examiners position that first applicants are claiming a device and applicants have not provided any structure and only function “latching onto” in order to further limit the device.  Notwithstanding, examiners position that the pins provided by Loeffler is capable when the closure body is an open position latch onto of the cover member.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798